Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.
Cross motion for imposition of sanctions granted (see, 22 NYCRR part 130). This is the fifth motion in a chain reflecting a strategy of dilatory, frivolous avoidance of a 20-year-old student loan debt for two years’ law school education. The abuse of the judicial process and the imposition on opposition parties, aggravated by movant’s failure to pay usual motion costs imposed by this Court on previous applications to this Court, amply justify the imposition of sanctions in the sum of $1,000 pursuant to 22 NYCRR part 130.